        Case 1:15-cr-00378-PGG Document 83 Filed 12/26/18 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
                         CASE NO. S1 15-CR-378 PGG




UNITED STATES OF AMERICA,

             Plaintiff,

vs.

FREDY RENAN NAJERA MONTOYA,

             Defendant.
                                      /

            COUNSEL’S THIRD MOTION TO WITHDRAW AS COUNSEL OF
                                 RECORD


       The undersigned, Victor E. Rocha, Esquire, and Philip R. Horowitz, Esquire

and respectfully move this Honorable Court, pursuant to Local Rules of the U.S. District

Court for the Southern District of New York 1.4, to enter an Order allowing the counsel,

Victor E. Rocha, Esquire and Philip R. Horowitz, Esquire, to withdraw as counsel of

record for the Defendant, and in support thereof, state and aver as follows:

       1.      On September 19, 2018, Attorney, Victor E. Rocha filed his initial

Motion to Withdraw as Attorney for the Defendant herein (D.E. 35). On October 31,

2018, this Honorable Court denied Counsel’s Motion to Withdraw as counsel of record

for the Defendant herein (D.E. 44).

       2.     At the Status Conference held on this matter on December 7, 2018, the

undersigned reviewed Ore-Tenus, his motion to withdraw as attorney for the Defendant.

                                            1
       Case 1:15-cr-00378-PGG Document 83 Filed 12/26/18 Page 2 of 3



This Honorable Court denied said request.

      3.      Attorney Philip R. Horowitz was admitted Pro Hac Vice as co-counsel for

the Defendant on December 6, 2018. (D.E. 78)

      4.      On December 10, 2018, after the Defendant plead guilty to Counts I and

II of the Superseding Indictment herein and made it abundantly clear that he no longer

wished to have the undersigned and Mr. Horowitz represent him, the undersigned on his

own and on behalf of Mr. Horowitz, requested Ore-Tenus that both counsel be permitted

to withdraw from the representation of the Defendant.

      5.      The Court requested counsel to wait two weeks before filing a re-newed

Motion to Withdraw as Counsel for the Defendant. The two-week period expired on

December 24, 2018 and the Defendant has yet to hire new counsel, as he represented to

the Court that he would do within the two-week time period. No attorney has filed a

Motion for Substitution of Counsel as of the writing of this motion. Consequently, the

undersigned hereby files his Motion to Withdraw as Counsel of Record for the Defendant

on his own and on behalf of Philip R. Horowitz.

      6.      The undersigned counsel has communicated with Assistant United States

Attorney Emil Bove, who has no objection to the request made herein.




                                                Respectfully Submitted,



                                                /s/ Victor E. Rocha, Esq.


                                            2
        Case 1:15-cr-00378-PGG Document 83 Filed 12/26/18 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that this document has been filed with the Clerk of Court

using the CM/ECF Filing System on this 26TH day of December 2018.


                         LAW OFFICES OF VICTOR E. ROCHA, P.A.
                         990 Biscayne Blvd, Suite O-903
                         Miami, Florida 33132
                         Tel: (305) 774-9111
                         Fax: (305) 514-0987
                         Email: rochalaw@gmail.com

                         By: /s/ Victor E. Rocha, Esquire______________
                                VICTOR E. ROCHA, ESQUIRE
                                NEW YORK BAR NO.: VR9648




                                         3
